 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   DAVID HARSHAW, KYSBN # 86435
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-6666x7312
 5   Fax: (916) 498-6656
     david_harshaw@fd.org
 6
     Attorneys for Defendant
 7   TOMAS QUIROZ

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 6:16-mj-00049-JDP
12                                              )
                       Plaintiff,               )   UNOPPOSED MOTION AND ORDER TO
13                                              )   VACATE REVIEW HEARING AND
     vs.                                        )   TERMINATE PROBATION
14                                              )
     TOMAS QUIROZ,                              )
15                                              )
                      Defendant.                )
16                                              )
                                                )
17
            Comes Defendant, Tomas Quiroz, by counsel David Harshaw, and hereby requests that
18
     the review hearing in this case be vacated and that the defendant’s probation be terminated early.
19
            Defendant makes this request for the following reasons:
20
            On July 19, 2016, Defendant pled guilty to driving on a suspended license after a DUI
21
     conviction. The Court sentenced Defendant in accord with the agreement of the parties: (1)
22
     thirty-six months of unsupervised probation; (2) obey all laws and advise the Court and
23
     Government Officer within seven days of being cited or arrested for any alleged violation of law;
24
     (3) pay a $ 10.00 special assessment; (4) pay state fines of up to $1000.00 and provide proof to
25
     the government; (5) complete an 18-month DUI program; (6) attend AA one time per week for
26
     the first 12 months of probation; (7) obtain a California Driver’s license. A review hearing is
27
     currently set for August 20, 2019. Probation is set to terminate on September 19, 2019.
28
                                                     -1-
 1            As of this date, Defendant has paid the entire amount of his assessment and he has

 2   cleared up all his state fines. He has also completed the state DUI class and has obtained a

 3   driver’s license. He has no new law violations. The government has the ability to prosecute a

 4   probation violation in regards to the AA classes, but the government chooses not to do so given

 5   the compliance with the other terms of probation.

 6            Accordingly, Defendant requests that his August 20, 2019 review hearing be vacated. He

 7   also requests that his probation be terminated early. The United States, through Legal Officer

 8   Susan St. Vincent, does not oppose this motion.

 9
10                                                  Respectfully submitted,

11                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
12
13   Date: July 29, 2019                            /s/ David Harshaw
                                                    DAVID HARSHAW
14                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
15                                                  TOMAS QUIROZ

16   ///

17   ///

18
19                                                ORDER

20            The court, being sufficiently advised, orders that the review hearing set for August 20,

21   2019 in Case No. 6:16-mj-00049-JDP be vacated. Further, defendant’s probationary period is

22   terminated.

23
24   IT IS SO ORDERED.

25
26   Dated:      August 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                      -2-
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     -3-
